OFFICE      OF THE ATTORNEY GENERAL         OF TEXAS
                                   AUSTIN
OROVLR   SLLLCRS
ATTo11(FI 0mNsnA.L




 Imormbl.9 Abtm L. Iaurm
 #Mar,    Baud of Moar   ad            mtol9m
 Aurt la, trnr

 mar     slrt                              OPiElOO no.   Q-7%7
                                                         the   Roolmmtlo~r




  rile froatha          *tur81uat1oa
  or ~urtlo.,         El hpo, Ihxm,




                     vhlwm er9 traaartud     broulth     oostlfl~d
          lopl9r 9r t& cmptlnt,    momt1or&,  mmuto                     .
          aod orl(l.mlalagmmtlath1romD,tol)tlwr
          with a.rtifUd lopte8OS tb Roo~tlOar by
          aa ooT9raor 9r -am,   at94  Apil 8, l9Y7,ub6
          'arohl$ l944.
           In t9aa1, oriwml     oil98998  m.r9 9t tro   9larwrc f9l9al9m
or ri*rawrr.        h oltonn vhirhu (not Mot)             k gRumhEb&
by &atb   or by ?oOIlmmat     Lo Uw   p OI tmttiuf    la a ioloay&,nry
otcyr ost9u    lr 6 8lM9nOMo?.       hrt. 44, mml      ooao.




                8eatloo t, Art. XVI, ef          9u1        8tatoCoartitutloa
                                                                            prc~~160~:
              34~a ali       b9 tm    t0 ~i9u9   tr0r 0fri90
        wrrior    w  j-198,    rod fro8 th9 right of ratfnge,
        taor   vao my    &r,   bO9a, o? &llh9F0aa9?       k   90*-
        tkt9d    of brlbory,   pI$wy,    forgory, ov otbr    b*
        911aOI.m

                8eatlom 11, &t. Xl, of our ComtltatloIL, lm uubd
in   2936,     oonteiu     t?n r03mmg         pro+lmtolPc

                 ‘fE
                   a ll
                      o r lmla
                             M aYI
                                 l lu*p t?9
                                         t  a amo
                                                a od
        lngmrshrnt    tlm08va?aor&1br,~?      aftor
        99n~utt9a,‘09        tb  rrittoa      miqera         ~a8--rrbtia
        8M e&loo      of    tb  M        9r   Mou             aa    Ml@.,
              IOea r    l p r mo ea o wlet9do f un lr lu
amma&,       a UrQluaor,       ruttwr         80 Lmr   ti 8lrlI r
k@or,  upd lm tuod vith LO pmalty   0th~ t&a
                  l;d c0mt 000th
u ripI), OF b o th,                 Xmo8, vbra
of T9oa nmpotlrrly    pu6901rd tbm Iai1: aatom    rod waltto    the
rualMmr    ol thm flmm, aothl~ M?. nrrlmd      to k 600, u@or our
la to nlkv9      tornr of 'th9 99n89quasor  of emvletlaa,*   for la
ruha99n        l full 02 owHlsltlolvl pubocrrolPld a&k     nquir9d
to rostue il. olrllrl#itm kc9\rw 9wh rl&atr ~9~9 not Lort by
blr larletlon.
              Ia him Roa&rtlon           of    A   11 8, WI,     00   the    barlr of
l woouamatitlou      ror l&aewy          by t 85 Board ar Rr8oaa            aod hrOl.98
of that &we - elasraay M      urgd w the grouti thmt ht. tlw
notbowckrrohlldr9a urpat ~mdod      hlr ruppert - awl oa the ?ocom-
maart1oa of Attoawyr rm      9 98d Rob9rt L. &111d9y, 9f tb xl
Rae k?,  Oowrwr   Jrur  t. tiXre6. &raat9d ‘unto tbm rid 1. 0.
?orr~ a Full tardoa for tb Mlart ky Jdl Tom to vhluh ha 188
natomod la the Oouoty court of xI mm aouatf,     TOXU.~
              Oowrnor Coke Wawa8oa,   la hlr Roolmmtloa o.fUmrch 15,
19U, mwa    parr    Utor Oworeor Allredv8 zwdoa, llkemlu 00 the
b9818 of 9 naomuaddtoo      by Lbr &rrd of FardoorUUS tuolea,
rod 00 the 8utwvnt     of Attarmy rum laa of tb El ha0 bar, th8t
tlm ‘mub 9at’a ooahct    &a bmm 9oBplotm~ wtbf~tory       & rmr
ream ai@ d tbrt   hlr rm k roBltto4,      d 80 gmatrd ‘unto the
wld t. II. to r a w,l Romlrrl9a  o f tzH R*ahtd9r of Xl8 l-8,
rxurpt oort8 of oOurt.e
              uo haw swful~             lamimd     08ch 0r theUoromratloosd
R~Um8tloa8,         hod barn ooa~l~WI tbt              lhwt~or   Alboa,       ia hi8
twdoa Roclmmtloa wmltte6 eo4 a porttoa of the pualahmat
t&h9jail uatoa99 of 30 day8, 9ad 4~~0 8 188Wd oaly 9 putd
gimdoa a8 to the uholm pualslmoat lafllotod by the J-at                            but
b full gwdoa aa to tbo jdl watrnw.      Ik dib not omut9                          tha
puahhfaaat or uatorrcr to 9 l98rr   oIy, aor did b9 modify It or
lubotltut9 ukothw, a a rltta o hthonto my ecwlttlorr pnawl9at
or   oubwqwat.

              ha   ~9 is~     ruthor     r0aam          tbd fhwr00~ a0)u 8tw9a-
                                                                                                           63




&n,      00   maliratioo  O? wlbrtitotloa,                         mr        lv.90 l 0o~ltloa
pnordoot 00         mbwJwat. Tb (hveraor did not prdloat9 tb
9tfoot   Q nlidlty  of hir p a r doapoa
                                     n tbr loatl m y ot th e
a9t9a&ntem    payllyq oourt    .O#tOr no ~tmlll T dly nr1tt.a
the mulador         ot    him        tlmr.m

               IO tl9v        of    tlw    torogol~,          it   10 our          oplaloathat       th9
OffOOt   Of    t&   tV0       tM9hUtiOM                 l9tl8idO?Od           t0     tb?,      oWBt%tUtO
a iti1   or    uaoooditiolul              hrdoa       Co yorrar         for    tE     orteaw      ooarrit-
t.6, Otb?       tbro     tb        OOUPt      808tB    9djw             9wtaBt        hiB.

        uo mm mod1 the rlla bmk to                                            ulao*rthtyou
                    x0 tb, mm be nQU88
My nturn it to xrr Yl                                                    r   9a.



                                                              Yoarrn
                                                                   wry truly




                                                        m
                                                                              JohaL.Ww
JWlBd                                                                               &S#i#t8Pt
mol.